Name: Commission Regulation (EEC) No 3636/86 of 28 November 1986 amending Commission Regulation (EEC) No 1430/86 introducing private storage aid for Kefalotyri and Kasseri cheeses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 11 . 86 Official Journal of the European Communities No L 336/41 COMMISSION REGULATION (EEC) No 3636/86 of 28 November 1986 amending Commission Regulation (EEC) No 1430/86 introducing private storage aid for Kefalotyri and Kasseri cheeses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1335/86 (2), and in particular Article 9 (3) thereof, Whereas Article 1 of Commission Regulation (EEC) No 1430/86 (3) provides that aid is to be granted in respect of the private storage of 2 500 tonnes of Kefalotyri and Kasseri cheeses ; whereas, in view of the situation on the market, that quantity should be increased to 3 000 tonnes : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 1430/86, *2 500 tonnes' is replaced by '3 000 tonnes'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 119-, 8 . 5. 1986, p. 19 . (3) OJ No L 129, 15 . 5. 1986, p. 26.